1

2

3

4

5

6                             UNITED STATES DISTRICT COURT

7                                    DISTRICT OF NEVADA
8
                                               ***
9     UNITED STATES OF AMERICA,                  Case No. 2:13-cr-00328-HDM-GWF-1

10                                      Plaintiff, ORDER
11          v.
12
      MARQUEE MUNERLYN,
13
                                     Defendant.
14

15         On June 17, 2019, defendant Marquee Munerlyn filed a Notice regarding a
16   change of address and request for docket sheet (ECF No. 106). The Clerk of the Court
17   shall provide defendant with a copy of this order and a copy of the docket sheet at the
18   new address that defendant has provided to the Clerk of the Court.
19         IT IS SO ORDERED.
20         DATED this 20th day of June, 2019.
21

22                                                    HOWARD D. MCKIBBEN
                                                      UNITED STATES DISTRICT JUDGE
23

24

25

26

27

28
                                                  1
